TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00125-CR


Paul Stautzenberger, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
NO. C1-CR-05-708869, HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Paul Stautzenberger filed a notice of appeal from the judgment convicting him of
driving with a suspended license and sentencing him to one day in jail and payment of court costs. 
His brief was originally due April 13, 2009.  After receiving notice that his brief was overdue, he
requested and received an extension of time to file his brief.  On August 28, 2009, this appeal was
abated and this cause remanded to determine whether appellant wished to pursue this appeal,
was entitled to appointed counsel, or desired appointed counsel.  See Tex. R. App. P. 38.8(b)(2), (3).
At the trial court hearing, appellant stated that he wanted to pursue the appeal and waived
appointment of counsel.  His brief was then due December 21, 2009.  Despite notice that his brief
was overdue, Stautzenberger has not filed a brief. 

		We have reviewed the record presented and find no issue requiring reversal.  See
Tex. R. App. P. 38.8(b)(4).  We affirm the judgment of conviction.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Affirmed
Filed:   April 1, 2010
Do Not Publish